Per Curiam.
This is an appeal from an order denying a motion to vacate a prior order for the examination of the plaintiff before trial. The application for the examination was made by the defendant before issue was joined, in order to prepare his answer, and to prove his defense. It is apparent, from •the affidavit of the defendant, that the answer will be a general denial, "and that any information given by the plaintiff will in no wise help him in preparing his answer. If the defendant desired a statement of the account, he could obtain a bill of particulars. We think that the application was premature, and that the examination was not necessary. Order reversed, with $10 costs and disbursements, and motion granted.